Citation Nr: 1800981	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-16 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder (MDD). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel




INTRODUCTION

The Veteran had active air service from December 1970 to September 1972.  Thereafter the Veteran served in the Air Force Reserve and Oklahoma Air National Guard in various periods of active, duty, active duty for training (ACDUTRA) and inactive duty or training (INACDUTRA) from February 1978 to February 2004 and June 2006 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran and her daughter testified before a Veterans Law Judge at an October 2013 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.  In a November 2016 letter, the Veteran and her representative were notified by the Board that the Veteran's Law Judge who conducted the October 2013 hearing was not available to participate in a decision in her appeal, and she should request another hearing before a Veteran's law Judge within 30 days if she wished to have another opportunity for a hearing.  In a November 2016 correspondence, the Veteran indicated she did not wish to appear at another hearing.  Therefore, the Board may proceed with review of the case.  38 C.F.R. §20.707 (2017).

This matter was previously before the Board, most recently in June 2017, at which time the Board remanded the issue currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.






FINDINGS OF FACT

1. Clear and unmistakable evidence demonstrates that the Veteran had an acquired psychiatric disability at the time of her entrance into active military service. 

2. The evidence fails to clearly and unmistakably demonstrate that the Veteran's acquired psychiatric disability did not undergo a permanent increase in severity as a result of her active service.


CONCLUSION OF LAW

An acquired psychiatric disability was incurred in active service.  38 U.S.C. §§ 1110, 1111, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for an acquired psychiatric disability, to include major depressive disorder.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. §3.303(d).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111, 1137 (2012); 38 C.F.R. § 3.304(b) (2017).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b). 

A review of the service treatment records (STRs) show that the Veteran denied any depression, frequent or terrifying nightmares, or excessive worry in her Report of Medical History at the time of her September 1970 enlistment examination.  There is no other indication from the enlistment examination report that the Veteran had mental health difficulties prior to her entry into active service.  Therefore, the Veteran was not noted to have an acquired psychiatric disability at the time of her entry into active service and the presumption of soundness attaches.

However, at an October 2015 VA examination, the Veteran reported a history of conflict with her mother, as well as a history of suicide attempts, at ages 14 and 18, prior to enlisting in the service.  The Veteran reported that racial tension during her time at the Travis Air Force Base (AFB) triggered nightmares which continued to the present.  The examiner noted the Veteran experienced depression, chronic sleep impairment, and difficulty establishing and maintaining effective relationships.  The examiner diagnosed major depressive disorder, and opined that the Veteran's depressive disorder pre-existed service, and was not aggravated therein.  In this regard, the examiner noted that the Veteran's depression stayed stable in service and that those who experienced depression in childhood were likely to experience increased episodes as they aged.  He attributed her depressive symptoms to her childhood relationship with her mother, and her mother's currently deteriorating health.

The Board finds that the October 2015 VA medical opinion is not adequate.  In this regard, the examiner failed to use the correct burden of proof when considering whether the Veteran's acquired psychiatric disability was aggravated by her active service.  For the opinion to be sufficient, the examiner must find that the disability both clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated by such service.  The examiner's findings fall short of VA's burden when attempting to rebut the presumption of soundness.  As such, the opinion cannot serve as the basis of a denial of entitlement to service connection.    

In a subsequent July 2017 private examination, the Veteran reported a history of at least two suicide attempts, as well as an unstable and turbulent history with her biological mother.  The Board notes that while ordinarily, the Veteran's statements would not be sufficient to rebut the presumption of soundness, the VA examiner opined that the Veteran's unstable and unhealthy relationship with a biological parent at young age would likely trigger depressive symptoms.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. at 246 (1994).   

As a result, once the Veteran's depressive condition was shown by clear and unmistakable evidence to pre-exist service, the next step was to consider the second prong as to whether clear and unmistakable evidence showed that depression was not aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  Clear and unmistakable evidence is obvious or manifest, and undebatable.   

Turning back to the STRs, the Board notes that the Veteran was afforded a separation examination in June 1972.  At that time, the examining clinician documented that the Veteran had attempted suicide while in active service by drug overdose in February 1972.  The examining clinician noted that the Veteran sought psychiatric treatment while in active service following the suicide attempt.  

On the above, the evidence shows that an acquired psychiatric disability clearly and unmistakably pre-existed the Veteran's period of service.  However, based on the fact that the Veteran attempted suicide during active service and received subsequent treatment for ongoing mental health complaints, the Board simply cannot find that the evidence clearly and unmistakably demonstrates that the Veteran's acquired psychiatric disability was not aggravated by her active service.  Therefore, the presumption of soundness is not rebutted and entitlement to service connection for an acquired psychiatric disability is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


